MEMORANDUM **
Harold Henry Fields appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2255 motion to vacate, correct and/or set aside his sentence for bank robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Fields has abandoned the sole issue certified on appeal, because he failed to raise it in his briefs to this court. See Williams v. Woodford, 384 F.3d 567, 585 n. 4 (9th Cir.2004).
To the extent that Fields raises issues not included in the certificate of appealability (“COA”), we construe such contentions as a motion to broaden the COA, and we deny the motion. See 28 U.S.C. § 2253(c)(2); 9th Cir. R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-1105 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.